ACCEPTED
                                                                                              01-15-00210-CV
                                                                                   FIRST COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                         8/14/2015 3:26:29 PM
                                                                                        CHRISTOPHER PRINE
                                                                                                       CLERK

                                 CASE NO. 01-15-00210-CV

                                                                             FILED IN
                                                                      1st COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                             IN THE FIRST COURT OF APPEALS            8/14/2015 3:26:29 PM
                                    HOUSTON, TEXAS                    CHRISTOPHER A. PRINE
                                                                              Clerk


                              Francisco Calleja-Ahedo, Appellant

                                                v.

                                    Compass Bank, Appellee


                        Original Proceeding from Cause No. 2014-22168
                        55th Judicial District Court, Harris County, Texas



                AMENDED CERTIFICATE OF CONFERENCE FOR
    APPELLEE’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE BRIEF


         Appellee, Compass Bank (“Appellee”) filed its Motion for Extension of

Time to File Appellee’s Brief on August 13, 2015. On the certificate of conference

I incorrectly stated that I spoke with Mr. Michael Shea O'Connor when, in fact, I

spoke to Michael C. O’Connor, counsel for Appellant. I so certify.




930505.20140273/2202827.1
                                         Respectfully submitted,

                                         HIRSCH & WESTHEIMER, P.C.

                                         By: /s/ Michael D. Conner
                                             Michael D. Conner
                                             Email: mconner@hirschwest.com
                                             State Bar No. 04688650
                                             William P. Huttenbach
                                             State Bar No. 24002330
                                             Email: phuttenback@hirschwest.com
                                             1415 Louisiana, 36th Floor
                                             Houston, Texas 77002
                                             Telephone: (713) 220-9162
                                             Facsimile: (713) 223-9319

                                         ATTORNEYS FOR APPELLEE
                                         COMPASS BANK

                               CERTIFICATE OF SERVICE

       I hereby certify that on this 14th day of August, 2015, a true and correct copy
of the foregoing document was served as follows:

                                    Michael C. O’Connor
                                    Lesley C. O’Connor
                            O’CONNOR, CRAIG, GOULD & EVANS
                                 2500 Tanglewilde, Suite 222
                                     Houston, TX 77063
                                       713-266-3311
                                     713-953-7513 (fax)
                                       Via E-Service
                              ATTORNEYS FOR APPELLANT

                                               /s/ Michael D. Conner
                                               Michael D. Conner




930505.20140273/2202827.1
                                           2